Sharp, J.
This was a class action brought by the Appellees, Woodrow Wilson and other taxpayers, as Plaintiffs seeking to enjoin the levy of taxes based upon an alleged invalid countywide assessment in Allen County, Indiana, in the year 1969. After trial a judgment was entered for the Plaintiffs-Appellees. After the overruling of a Motion to Correct Errors this appeal was perfected.
It would serve no good purpose to laboriously recite the issues, both factual and legal, in this case. It will suffice to state that these issues are substantially the same as those involved in Cooper et al. v. The County Board of Review of the County of Grant et al. (1971), 150 Ind. App. 232, 276 N. E. 2d 53, trans. den. March 30, 1972. In Cooper Judge Buchanan made an exhaustive and detailed examination of the authorities, particularly in reference to the adequacy of remedies at law. While this writer is inclined to agree with the dissenting opnion of Judge Sullivan, relying on Postlewaite, Treasurer v. Hasse (1933), 205 Ind. 396, 186 N. E. 761 and Fesler, Auditor v. Bossom (1920), 189 Ind. 484, 128 N. E. 145, it would appear that Cooper now represents a persuasive precedent on the subject which is dispositive of all of the issues in this case.
Therefore, the decision and judgment of the trial court is incorrect as a matter of law and must be and hereby is reversed.
*159This case is hereby remanded with instructions to enter judgment for the Appellants.
Hoffman, C.J. and Staton, J., concur.
Note. — Reported in 282 N. E. 2d 566.